Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, IWATA (JP 2005084356) (see machine translation on the record, provided by Applicant) discloses an information processing system comprising three movable bodies (see Figs. 1-2, 5-9 and 11) and an information processing apparatus (see Fig. 4) to control each of the three movable bodies (para[0018]-para[0019]; see Fig. 1), 
each of the three movable bodies comprising:
a main body formed into a regular hexagon having six vertices when viewed from above, the main body enabling a walking person to ride on an upper surface of the main body (para[0018]-para[0019]; see exemplary movable floors in Fig. 1);
a plurality of wheels attached under the main body (see e.g. wheels 10-13 in Fig. 3; para[0003]; para[0034]-para[0036]);
a driving unit to supply a driving force to at least two wheels of the plurality of wheels (see e.g. motors M1-M4 in Fig. 3; para[0035]-para[0036]); and
a movable body controller to move the main body linearly in any direction, by controlling the at least two wheels and the driving unit in accordance with control from the information processing apparatus (para[0024]; para[0034]-para[0037]; see Figs. 1-9 and 11; “By independently controlling the rotational speeds of the 4 drive wheels 10 to 13 having such a structure, it is possible to move the drive wheels in front and rear, left and right directions, to rotate around a vertical axis, to move in all directions in a horizontal plane, and to move in an arbitrary track”; see in Fig. 4, control device 2 of the omnidirectional walking sensation presenting device), and
the information processing apparatus comprising:
a processor to execute a program (para[0024]; para[0037]-para [0038]); and
a memory to store the program which, when executed by the processor, performs processes (para[0024]; para[0037]-para[0038]; “In a personal computer constituting a control device 2, control software for controlling cyclic movement of 4 movable floors A-D is installed”),
causing the three movable bodies to perform linear movement at a specified walking speed in an opposite direction to the specified advancing direction (para[0002]; para[0034]; para[0036]; para[0038]; para[0043]-para[0052]; para[0056]; see e.g. linear movements of movable floors in Figs. 5-7; “In order to cancel the movement, a device for driving the floor in an opposite direction in accordance with the movement of the foot of the pedestrian P is required“; accordingly, “the control device 2 calculates the target speeds of the motors M 1 to M 4 and generates a control signal”).
Matina (US2017/0252642) discloses a pressure sensor to detect a pressure applied to an upper surface when a walking person rides on the upper surface (para[0068]; para[0070]-para[0072]; para[0092]; “In FIG. 1, the user enters the center of the circle”; “Upon activation of the unit it becomes sensitive to weight distribution”; “pressure sensors (FIGS. 4 and 7-8) measure and transmit the positive and negative weight they sense as the user moves around the “movement circle””); and specifying an advancing direction and a walking speed of the walking person based on the pressure when the walking person walks (para[0068]; para[0070]-para[0072]; para[0092]; “As the user moves away from the center, the sensors he/she is moving toward shows an increase (positive) weight”; “The sensors the person is moving away from show a decrease (negative) weight”; “The Weight Sensors transmit these positive and negative readings to the Input/Output Control Box so that the CPU can determine the velocity of the user”; “The “Moving Floor Device” keeps the user centered in a “movement circle” (FIG. 5) by moving the floor beneath the user in the opposite direction and at the same speed as the user runs, crawls, jumps, or walks over the surface”, user movement direction and speed being determined based on the sensed weight distribution).
The prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… each of the three movable bodies comprising: a main body formed into a regular hexagon having six vertices when viewed from above, the main body enabling a walking person to ride on an upper surface of the main body,… a movable body controller to move the main body linearly in any direction and to rotate the main body by using a perpendicular line at each of the six vertices as an axis, by controlling the at least two wheels and the driving unit in accordance with control from the information processing apparatus, wherein each of the three movable bodies is adjacent to other two movable bodies so that a position at which three vertices selected each from the three movable bodies face each other is set as a central point;… specifying, as a target vertex, a vertex other than the three vertices which is able to be determined to lie in the specified advancing direction, and causing at least one movable body of the three movable bodies to perform rotational movement so that a position of the target vertex is set as a new central point”, as claimed in claim 1.

Regarding claims 2-9, these claims are allowed based on their dependency on claim 1. 

Regarding claim 10, it is analogous to claim 1 because it includes all the limitations of claim 1, and therefore, it is allowed for the same reasons as claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art

The following prior art made of record is considered pertinent to Applicant’s disclosure:

Latypov et al. (US 6,563,489) an information server to provide information to an information processing apparatus, a display device to display video in accordance with control from the information processing apparatus, and a remote controller to accept input of an instruction from a walking person; storing pieces of stereoscopic data used to generate video data of stereoscopic video seen from a visual point of a walking person in a virtual space, and selecting, stereoscopic model data in accordance with an instruction the input of which is accepted by the remote controller.
Carmein (US 6,152,854) teaches coupling of a user's physical direction and velocity with that of a virtual world in which the user is navigating, generating  video data of a stereoscopic video accordingly, and a display device displaying stereoscopic videos accordingly.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623